Citation Nr: 1544389	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-06 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April to August 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  ).  In May 2015, the Veteran testified before the undersigned at a video conference Board hearing.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for back and bilateral foot disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

A right elbow disability, if present, is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

A right elbow disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated November 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  VA did not provide an examination regarding the Veteran's claim for service connection for a right elbow disability.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  

Here, the McLendon criteria are not satisfied.  Specifically, the competent evidence does not establish any current right elbow disability is related to service.  As discussed in greater detail below, the Board finds that the underlying lay testimony regarding his claimed in-service treatment for the right elbow is not credible, and thus remand for an examination is unnecessary and doing so would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Under these facts, an examination is not required.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service. This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are silent regarding complaints or findings pertaining to the right elbow.  The record reflects that the Veteran declined a separation examination.

During the May 2015 hearing before the undersigned, the Veteran testified that while in service, he was pushed by another soldier, slipped on rocks and cracked his elbow.  While the service treatment records show that he was treated in July 1990 after he fell on rocks three days earlier, there is no mention of any complaints involving the right elbow.  The Board acknowledges the Veteran was seen in October 2009 in a private facility for the right elbow.  It was noted he had been assaulted and fell 10 days earlier.  He did not allege any previous problems of the right elbow.  The diagnosis was elbow contusion.  It is clear this injury occurred more than 19 years following the Veteran's discharge from service.  

The Veteran has not submitted any medical evidence demonstrating that a current disability of the right elbow, if present, is related to service.  As noted above, when the Veteran first sought treatment for the elbow many years after service, it was due to an acute, recent injury.  The Veteran's assertions that a right elbow disability is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the presence and etiology of a right elbow disability fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence of record establishes that the Veteran's right elbow disability is not shown to be related to his service.  Accordingly, the preponderance of the evidence is against the claim of service connection for a right elbow disability.


ORDER

Service connection for a right elbow disability is denied.


REMAND

The Veteran also asserts service connection is warranted for back and bilateral foot disabilities.  During the May 2015 hearing before the undersigned, the Veteran testified that he was treated in service for back complaints, and that he was seen at Cook County Hospital shortly after his discharge from service for his back condition.  He has also reported he received treatment at Jackson Memorial Hospital for back problems.  Although some treatment reports from Jackson Memorial Hospital are in the record, it is not clear that all such records have been obtained.  

The service treatment records show the Veteran reported he had dry feet and mild blisters on his left foot in May 1990.  It was noted he had mild tenderness of the lumbar spine in June 1990.  When seen the next month, he stated he fell on rocks three days earlier and had pain in the left scapular area.  Left thoracic pain was noted.  Private medical records show the Veteran was seen in December 2009 and reported lumbar pain which had a gradual onset for years.  In September 2014, he was seen for a foot sprain and tinea pedis (athlete's foot).

Following a VA examination of the spine in March 2014, the examiner commented it was less likely than not that the Veteran's lumbosacral strain was related to service.  The opinion was based, in part, on the gap of 20 years in which there were no medical records to confirm whether the Veteran was experiencing back pain.  In light of his testimony that he received treatment for his back soon after service, additional development of the record is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for a back disability or a bilateral foot disability since his discharge from service, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The Veteran should be specifically requested to provide the pertinent information concerning his claimed treatment in 1970 at Cook County Hospital, as well as treatment at Jackson Memorial Hospital.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  Thereafter, if any additional evidence is received, please arrange for VA examination(s) to determine the nature and etiology of the Veteran's back and bilateral foot disabilities.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50% or higher probability) that the Veteran's current back disorder is related to his complaints in service, and whether any current bilateral foot disability is related to the blisters noted in service.

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

3.  Thereafter, please readjudicate the claims remaining on appeal.  If any remain denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


